Citation Nr: 1412209	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-08 163	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder and bipolar disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a compensable rating for residuals of a spontaneous pneumothorax.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that in relevant part denied entitlement to service connection for PTSD and hearing loss, and denied entitlement to a compensable rating for spontaneous pneumothorax.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

A review of the record indicates that the issue of service connection for tinnitus is reasonable raised by the information contained in the May 2012 VA examination report.  Since this matter has not adjudicated by the RO, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for hearing loss, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2003 rating decision denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the May 2003 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has PTSD due to events occurring during active service.

3.  The current impaired pulmonary function is not related to residuals of a spontaneous pneumothorax, but to a non-service connected disease.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, denying the claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for PTSD; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a compensable rating for residuals of a spontaneous pneumothorax have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6843, 6604 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Issues

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to a compensable rating for spontaneous pneumothorax.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).

A December 2007 letter fully satisfied the duty to notify provisions prior to adjudication of the Veteran's claim in April 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a June 2012 medical examination to obtain an opinion as to whether his pneumothorax is the result of his military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is an adequate basis on which to adjudicate the service connection claim.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Veteran has not reported receiving any recent treatment specifically for his service connected pneumothorax condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2012 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the increased rating claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

The RO denied service connection PTSD in a May 2003 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the May 2003 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Further, to be entitled to service connection for PTSD, the record must generally include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-stressor.  38 C.F.R. § 3.304(f).

Service connection for PTSD was denied a May 2003 rating decision for lack of credible evidence supporting an in-service stressor.  The rating decision references statements given during medical examinations, as well as information submitted in a PTSD questionnaire; however the evidence was not specific enough to be submitted for corroboration.  To reopen, the new and material evidence must be received indicating the circumstances of an in-service stressor.

In October 2011 the Veteran submitted a statement in which he asserted that while in service he was in constant fear and worry about losing not only his life, but the lives of his shipmates while participating in the 7th West Pacific Combat Cruise in Vietnam.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim. The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

III.  Increased Rating

The Veteran contends that he is entitled to a compensable rating for his spontaneous pneumothorax.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In a March 1973 rating decision the Veteran was service connected for spontaneous pneumothorax.  The residuals of pneumothorax are rated as noncompensable under Diagnostic Code 6843.

The criteria for a 10 percent rating are a FEV-1 of 71-to 80-percent predicted, or; a FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66-to 80-percent predicted; or the primary disorder is rated.  

In November 2010 the Veteran's then representative submitted a statement on the Veteran's behalf referencing emergency room medical records dated November 23, 2009, which the representative claimed demonstrated the Veteran still suffered from spontaneous pneumothorax.  The statement further asserted that the Veteran continues to suffer from the disability one to two times per year.

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  He could, however, provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The Board does not consider spontaneous pneumothorax to be among those conditions capable of lay diagnosis.

VA treatment records dated November 23, 2009, indicate the Veteran was seen at a VA Medical Center for emergency treatment relating to right shoulder pain secondary to an automobile accident four days earlier.  A review of the records does not reflect any mention of respiratory difficulties.  Therefore, the record does not support the Veteran's contentions.

In June 2012 the Veteran underwent a VA examination, wherein the examiner noted two previous diagnoses of emphysema and chronic obstructive pulmonary disease (COPD).  The examiner reviewed an x-ray performed during the examination and concluded there was no pneumothorax.  Diagnostic tests revealed a FEV-1 of 51 percent predicted.  The examiner opined the pneumothorax was healed and the Veteran did not have any residuals of pneumothorax.  The examiner concluded the Veteran's current COPD was due to 41 years of smoking.  Therefore, the diagnostic findings do not support the Veteran's claim because they were medically attributed to non-service connected disabilities, and the examiner specifically concluded the Veteran did not presently suffer from pneumothorax, nor were there any lasting residuals of pneumothorax.  The Veteran insists otherwise, but he is not competent to offer a medical opinion, only to report his subjective symptoms.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a compensable rating for residuals of a spontaneous pneumothorax is not warranted under the schedular criteria.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's residuals of pneumothorax disability is not inadequate.  The Veteran asserted respiratory impairment, which is fully contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by Veteran or in the VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Reopening of a claim for service connection for PTSD is granted; the appeal is granted to this extent only.

A compensable rating for residuals of a spontaneous pneumothorax is denied.


REMAND

The Board must remand the issue of service connection for hearing loss and service connection for an acquired psychiatric disorder, to include PTSD, mood disorder and bipolar disorder for additional development.

As an introductory matter, the Board notes that the Veteran's psychiatric claim has previously been treated as simply entitlement to service connection for PTSD. However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects numerous psychiatric diagnoses.  Therefore, the Veteran's claims have been expanded to include service connection for an acquired psychiatric disorder, to include PTSD, a mood disorder and bipolar disorder.  The issue has thus been restated on the title page of this decision.  

Typically service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred: and (3) a link, established by medical evidence, between current symptomology and the claimed stressor.  38 C.F.R. § 3.304(f).  However, if the stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §3.304(f)(3).

VA treatment records show various diagnoses of an acquired psychiatric disorder, to include PTSD, a mood disorder, and bipolar disorder.  The Board, therefore, finds the Veteran does has a present psychiatric disability.

In his October 2011 statement, the Veteran contended that while in service aboard the U.S.S. Coral Sea, he was in constant fear and worry about losing his life and the lives of his fellow shipmates. 

Review of the Veteran's service personnel records indicate the Veteran did indeed serve aboard the U.S.S. Coral Sea from August 1969 to March 1970.  Naval records obtained by the RO show the U.S.S. Coral Sea was deployed to Vietnam.  The Board concludes the Veteran served in a location that would involve hostile military or terrorist activity.

In June 2012, the Veteran underwent a VA examination in which the examiner determined that the Veteran did not suffer from PTSD as a result of his military service.  However, the examiner responded "yes" to the question of whether the Veteran's stressor was related to the Veteran' fear of hostile military or terrorist activity.  The examiner did not provide an explanation for this determination, nor did he opine as to whether the Veteran had any other psychiatric disorder, to specifically include a mood disorder, that could be attributed to the Veteran's fear of hostile military or terrorist activity.  The examination is, thus, incomplete in its analysis and inadequate for adjudication purposes.

Additionally, a new VA examination and opinion are needed for hearing loss.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran contends that he is entitled to service connection for hearing loss, due to acoustic trauma during service.

In his February 2008 statement, the Veteran stated that he was exposed to loud noises while working aboard the U.S.S. Coral Sea, where he worked around jet engines.  The Veteran's service personnel records confirm the Veteran worked on board the U.S.S. Coral Sea.  As such, the Board finds the Veteran was exposed to acoustic trauma during his military service.

In May 2012 the Veteran underwent a VA examination where he was diagnosed with hearing loss.  The examiner concluded the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  The examiner noted the enlistment and separation physicals revealed hearing within normal limits without significant shift during the active duty period.  He noted the Veteran post-service work in a factory setting.  The examiner also stated that the Veteran's hearing loss was sensorineural in nature and not related to oritis media, ear infection or cerumen impaction in the military.  However, the opinion is unclear as to whether the Veteran's post-service work exposed him to acoustic trauma, and, if so, whether that acoustic trauma was responsible for the Veteran's present hearing loss disability.

"[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the May 2012 opinion does not contain a clearly articulated rationale for concluding that the Veteran's hearing loss is not related to service.  Therefore, it is inadequate for adjudication purposes.

For the foregoing reasons, the Board finds that a new VA examination and opinion should be issued concerning the Veteran's claim for hearing loss.  The examiner should offer an opinion as to whether the Veteran's current hearing loss disability is causally related to the Veteran's military service, or whether it is causally related to any post-service noise exposure.  All lay and medical evidence should be considered, to include any assertions of noise exposure during service.  

Finally, on remand, records of any VA treatment records, not already associated with the claims folder, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional private treatment records concerning the Veteran's claim not already included in the claims folder should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Any additional VA treatment records concerning the Veteran's claim of service connection for hearing loss and an acquired psychiatric disorder, not already in the claims folder, should be obtained and associated with the claims folder.

2.  After the evidence requested in paragraphs (1) has been obtained, if available, schedule the Veteran for a VA examination, to include a medical opinion, with an appropriate specialist to determining the extent and nature of the Veteran's hearing loss, and the causation or etiology of the Veteran's hearing loss.  The examiner should consider any post-service acoustic trauma the Veteran may have been exposed to, either occupationally or recreationally.  Specifically, the examiner is asked to address the following questions: (1) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hearing loss had its onset during the Veteran's period of service?  (2) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hearing loss is causally or etiologically related to military noise exposure?  (3) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hearing loss is attributable to post-service noise exposure?

3.  Thereafter, the claims file, including a copy of this remand, should be forwarded to the examiner who conducted the July 2012 VA psychiatric examination (and if that examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide a supplemental opinion as to whether any current psychiatric disorder, variously diagnosed as PTSD, bipolar disorder and mood disorder, that the Veteran now has is related to his military service.

Although the examiner has an independent responsibility to review the entire claims file, his or her attention is called to the Veteran's account of experiencing constant fear and worry about losing his life, as well as the lives of his fellow shipmates, while serving aboard the U.S.S. Coral while deployed to Vietnam.

The examiner should review the claims file and provide supplemental opinion addressing the following question: Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, variously diagnosed as PTSD, bipolar disorder, mood disorder or as any other mental disorder, that the Veteran now has is casually or etiologically related to the Veteran's account of experiencing constant fear and worry about losing his life, as well as the lives of his shipmates, while serving aboard the U.S.S. Coral Sea while deployed to Vietnam?  Please explain the rationale for your opinion.  The bases for your opinion must be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, which may reasonably illuminate the medical analysis in the study of this case.

If the examiner finds that he or she is unable to provide the requested opinion without having conducted an in-personal evaluation of the Veteran, then the Veteran should be scheduled for a VA psychiatric examination.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

3.  Then, the RO should readjudicate the claims on the merits. If the benefit sought is not granted, the appellant should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


